Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 29, 2015

The Court of Appeals hereby passes the following order:

A15A0128. MILLER v. THE STATE.

      Isaac Jerome Miller appeals his armed robbery conviction. In denying Miller’s
motion for new trial, the trial court noted that the court had “conducted a hearing [on
the motion] on September 24, 2013.” And, in spite of Miller’s request in his notice
of appeal that the transcripts of all motion hearings be included in the appellate
record, the record does not contain a transcript of the hearing on his motion for new
trial. Accordingly, we REMAND this case to the Superior Court of Dougherty
County for completion of the record. When the superior court clerk has completed
preparation of the record in accordance with the directives in the notice of appeal, the
clerk is directed to transmit the record to this court for re-docketing.



                                        Court of Appeals of the State of Georgia
                                                                             06/29/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.